       Case 2:17-cv-00264-JDL Document 52 Filed 11/20/18 Page 1 of 3        PageID #: 154
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE



SUSAN JOHNSON, individually and on
behalf of her minor son ‘B.L.’, and on
behalf of DERRICK THOMPSON,
deceased,
   Plaintiff

v.

CITY OF BIDDEFORD, BIDDEFORD
POLICE DEPARTMENT, a Municipal                 Civil Action No. 17-cv-00264-JDL
Corporation organized and existing under
the laws of the State of Maine; MAINE
DEPARTMENT OF PUBLIC SAFETY, a
state agency organized under the laws of the
State of Maine; JOHN E. MORRIS,
individually and as the Commissioner of the
Maine Department of Public Safety;
ROGER BEAUPRE, individually and as
Chief of Biddeford Police Department;
EDWARD DEXTER, individually and as an
employee of the Biddeford Police
Department; JACOB WOLTERBEEK,
individually and as an employee of the
Biddeford Police Department and JANE
DOE,
   Defendants

JOCELYNE WELCH, As Personal
Representative of the Estate of Alivia
Welch,
   Plaintiff

v.

CITY OF BIDDEFORD, a Municipal                 Civil Action No. 18-cv-00160-JDL
Corporation organized and existing under
the laws of the State of Maine; ROGER
BEAUPRE, individually and as Chief of
Biddeford Police Department; EDWARD
DEXTER, individually and as an employee
of the Biddeford Police Department;
JACOB WOLTERBEEK, individually and
as an employee of the Biddeford Police
Department,
   Defendants

                     JOINT MOTION OF THE PARTIES TO CONSOLIDATE ACTIONS
        Case 2:17-cv-00264-JDL Document 52 Filed 11/20/18 Page 2 of 3                        PageID #: 155
       The parties hereto, Defendants, City of Biddeford, Biddeford Police Department, Roger P. Beaupre,

Edward Dexter and Jacob Wolterbeek and the Plaintiffs in Civil Action No. 17-cv-00264-JDL; Susan Johnson,

individually and on behalf of her minor son ‘B.L.’, and on behalf of Derrick Thompson, deceased; and Plaintiff

in Civil Action No. 18-cv-00160-JDL; Jocelyne Welch, As Personal Representative of the Estate of Alivia

Welch hereby move this Court to consolidate for the remainder of the litigation both captioned actions.

       As grounds therefor, the parties state:

             1. Judicial economy will best be served by the consolidation of the Johnson and Welch matters

                under one proceeding for the remainder of pretrial discovery, motion practice and possible trial;

             2. The operative incident facts and claims asserted are identical in both proceedings as the claims

                arise out of the same incident and the defendants name in both actions are identical;

             3. The parties in both proceedings have informally been conducting discovery jointly so as to avoid

                duplication and it is anticipated that the defendants having given notice of intent to file for

                Summary Judgment will assert the same legal arguments in both matters.

       For the above-stated reasons, the parties move that the Johnson and Welch matters be consolidated by

the Court.

       Respectfully submitted,                              Respectfully submitted,
       Plaintiff,                                           Defendants, City of Biddeford, Biddeford
       Susan Johnson, individually and on behalf of         Police Department, Roger P. Beaupre, Edward
       her minor son ‘B.L.’, and on behalf of Derrick       Dexter and Jacob Wolterbeek,
       Thompson, deceased,                                  By their attorney,

       /s/ Kristine C. Hanly                                /s/ Douglas I. Louison
       _____________________________                        ___________________________________
       Kristine C. Hanly, Esq.                              Douglas I. Louison (BBO# 008288)
       Hanly Law                                            Louison, Costello, Condon & Pfaff, LLP
       217 Commercial Street, Suite 205                     101 Summer Street, 4th Floor
       Portland, ME 04101                                   Boston, MA 02110
       (207) 699-2278                                       (617) 439-0305
       Kristine@hanlylaw.com                                dlouison@lccplaw.com
Case 2:17-cv-00264-JDL Document 52 Filed 11/20/18 Page 3 of 3   PageID #: 156




Respectfully submitted,
Plaintiff,
JOCELYNE WELCH, As Personal
Representative of the Estate of Alivia Welch


/s/ Sarah A. Churchill

_______________________________
Sarah A. Churchill, Esq.
Nichols & Churchill, P.A.
1250 Forest Avenue
Portland, ME 04103
(207) 879-4000
schurchill@nicholschurchill.com
